Notice of Pre-AIA  or AIA  Status
The present reissue application of U.S. Pat. No. 9,821,480 to Coresh (“Coresh ‘480”), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Coresh ‘480 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restriction
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive.
Applicant argues that new claims 8-22 fall within the elected species [Species D, Figs. 10-11] because actual measurements taken on the Fig. 11 drawing, using the Adobe Acrobat dimensioning tool, and then calculating a mathematical ratio, “yields a cartridge width of 3.96 mm.”  Applicant additionally argues that the cross dimensions shown in the Figs. 12A-C embodiments, when taken together with the Fig. 11 embodiment,  “demonstrates that those skilled in the art would recognize that ‘the cutting edges of immediately neighboring blades that shave in the same direction are spaced apart by a distance of at least 3 mm in the shaving plane,’ is present in the elected species.”
The examiner disagrees.  The ‘480 patent does not disclose that Fig.11 is to scale and is silent as to the distance between the cutting edges of immediately neighboring blades.  MPEP 2125(II): “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.”  Additionally, Figs. 12A-12C are alternative embodiments of the invention having a single cartridge, and the specification gives no explicit correlation between the disclosed cross dimensions of the 12B and 12C cartridges and the cross dimension of a cartridge of the Fig. 11 multi-cartridge embodiment.  Further, col. 9, lines 4-8 of the specification states, “While explicit dimensions are shown and described in connection with various embodiments, it is within the scope and contemplation to change those dimensions. Thus, the actual dimensions may be larger or smaller than the dimensions detailed.”  Therefore, it is not agreed that one skilled in the art would recognized that the limitations “the cutting edges of immediately neighboring blades that shave in the same direction are spaced apart by a distance of at least 3 mm in the shaving plane” are present in the elected species.
The election/restriction requirement is still deemed proper and is therefore made FINAL.

Oath - 35 U.S.C. 251
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
Additionally, the reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
 “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error” (MPEP 1414(II)(C)).
The error statement does not include reference to specific claim(s) and the specific claim language from an original claim that caused the claims to be in error.
Claims 1-7 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Allowable Subject Matter
Claims 1-7 contain allowable subject matter over the prior art.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive.
Regarding the election/restriction, arguments have been addressed above. 

Regarding the proposed language for a new Oath:
“Applicant has become aware that the original claims claim less than what Applicant was entitled to claim. The at least the recitation of the yoke molded as a single piece including a bridges and cross pieces is not required for patentability.”
 The proposed error statement language is not approved.  Per MPEP 1414, all reissue oaths or declarations must contain the following:
(A) A statement that the applicant believes the original patent to be wholly or partly inoperative or invalid—
(1) by reason of a defective specification or drawing, or
(2) by reason of the patentee claiming more or less than patentee had the right to claim in the patent; and
(B) A statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue.

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702. The examiner can normally be reached Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID O REIP/Primary Examiner, Art Unit 3993      
                                                                                                                                                                                                  
Conferees:
/Patricia L Engle/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
/EILEEN D LILLIS/SPRS, Art Unit 3993